FILED
                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS        Tenth Circuit

                             FOR THE TENTH CIRCUIT                   September 11, 2020
                         _________________________________
                                                                    Christopher M. Wolpert
                                                                        Clerk of Court
FREDERICK L. ALLMAN,

      Plaintiff - Appellant,

v.                                                        No. 19-1460
                                              (D.C. No. 1:19-CV-02300-LTB-GPG)
WILLIAM P. BARR, USAG, Department                          (D. Colo.)
of Justice; CLIFFORD J. WHITE, III,
Director, Trustee Program, United States;
BILLY J. WILLIAMS, USAO, Department
of Justice; ARNOT STEPHEN, USTO,
Trustee Program, United States; S.
AMANDA MARSHALL, Former USA,
District of Oregon; MICHELLE H.
KERIN, Assistant USA, District of
Oregon; JOSEPH LAMONICA,
Investigatory for USA, District of Oregon;
M. VIVIENNE POPPERL, Former
Attorney of the U.S. Trustee UST, District
of Oregon; PETER C. MCKITTRICK,
Former Bankruptcy Trustee UST, District
of Oregon; KENNETH S. EILER,
Bankruptcy Trustee UST, District of
Oregon; UNKNOWN PROFESSIONAL
LIABILITY FUND AND.OR
PROFESSIONAL SURETY,

      Defendants - Appellees.
                      _________________________________

                               ORDER AND JUDGMENT*


*
  After examining the brief and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
                         _________________________________

Before PHILLIPS, BALDOCK, and CARSON, Circuit Judges.
                   _________________________________

         Frederick L. Allman, a Colorado prisoner proceeding pro se, appeals from the

district court’s dismissal of his civil rights action for improper venue. The district

court dismissed the action on initial screening; the defendants were not served and do

not appear on appeal. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

         Because Mr. Allman proceeds pro se, we liberally construe his filings, but we

“cannot take on the responsibility of serving as [his] attorney in constructing

arguments and searching the record.” Garrett v. Selby Connor Maddux & Janer,

425 F.3d 836, 840 (10th Cir. 2005). In considering whether Mr. Allman satisfied the

statutory venue requirements, we review the district court’s decision de novo.

See Emp’rs Mut. Cas. Co. v. Bartile Roofs, Inc., 618 F.3d 1153, 1164-65 (10th Cir.

2010); Pierce v. Shorty Small’s of Branson Inc., 137 F.3d 1190, 1191 (10th Cir.

1998).

         The district court analyzed venue under 28 U.S.C. § 1391(b)(2). Under

§ 1391(b)(2), “[a] civil action may be brought in . . . a judicial district in which a

substantial part of the events or omissions giving rise to the claim occurred, or a

substantial part of property that is the subject of the action is situated.” The

complaint and Mr. Allman’s response to an order to show cause revealed that the

defendants were located in the District of Columbia and Oregon, and that the

estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                            2
complaint challenged actions taken in the course of a criminal case and a bankruptcy

case in the District of Oregon. The only connections to Colorado appeared to be that

Mr. Allman was arrested and detained there in connection with the Oregon case, that

he was incarcerated there (after being convicted in a different matter) when he filed

the suit, and that he allegedly continued to suffer constitutional violations there from

the defendants’ conduct. The magistrate judge concluded that Mr. Allman had not

shown that “a substantial part of the events or omissions giving rise to the claim

occurred” in Colorado, as § 1391(b)(2) requires. He recommended dismissing the

action for improper venue. After Mr. Allman failed to object, the district court

accepted the report and recommendation and dismissed the action without prejudice

for improper venue. It subsequently denied Mr. Allman’s motions to reconsider.

      Mr. Allman complains that the district court did not serve him with a copy of

the magistrate judge’s report and recommendation, denying him due process because

he had no opportunity to file objections. The district court’s docket reflects that the

court served the order on Mr. Allman by mail. Accordingly, we reject Mr. Allman’s

allegations that he was denied due process. But we accept his assertion that he did

not receive the report and recommendation; it is entirely possible both that the

district court mailed a copy of the order, but that Mr. Allman did not receive it.

Therefore, we do not apply this court’s “firm waiver rule,” whereby litigants waive

their arguments when they fail to object to a report and recommendation. See Klein

v. Harper, 777 F.3d 1144, 1147 (10th Cir. 2015) (applying interests of justice



                                           3
exception to the firm waiver rule where a pro se party averred he had not received a

copy of a report and recommendation and had otherwise been an attentive litigant).

       Renewing the venue arguments he made in the district court, Mr. Allman states

that he was arrested and detained in Colorado, without access to counsel, in

connection with the District of Oregon criminal case. He currently is incarcerated in

Colorado, and he alleges that he continues to suffer from constitutional violations

there. He further asserts that the District of Oregon suffers from conflicts of interest

given the nature of the claims he seeks to pursue, and “[t]he balance of hardships

overwhelming[ly] favors [him] as litigating the civil action in any other venue is

virtually impossible due to [his] indigent and incarcerated status,” Aplt. Br. at 12.

       As the district court determined, the criminal and bankruptcy matters

underlying this action proceeded in the District of Oregon, not the District of

Colorado. All of the defendants are located either in Oregon or in the District of

Columbia, and the alleged past and continuing constitutional violations appear to

have arisen out of activities they undertook in those districts. In short, the district

court did not err in concluding that Mr. Allman failed to show that “a substantial part

of the events or omissions giving rise to the claim occurred” in Colorado.

§ 1391(b)(2). Neither Mr. Allman’s status as an incarcerated and indigent resident of

Colorado nor his strong preference to litigate in Colorado rather than Oregon make

venue proper in the District of Colorado under § 1391(b)(2).

       Mr. Allman states that Elrod v. Burns, 427 U.S. 347 (1976), “calls for trial in

District Plaintiff resides in.” Aplt. Br. at 15. Contrary to his reading, however, Elrod

                                            4
did not address venue and did not establish a right to litigate in the district in which a

plaintiff resides. See Elrod, 427 U.S. at 349 (identifying the question before the

Court as “whether public employees who allege that they were discharged or

threatened with discharge solely because of their partisan political affiliation or

nonaffiliation state a claim for deprivation of constitutional rights secured by the

First and Fourteenth Amendments”). Mr. Allman also cites 28 U.S.C. § 1391(e),

which establishes venue in the district in which a plaintiff resides in certain suits

against federal officers and employees. But § 1391(e) is inapplicable here for two

reasons. First, Mr. Allman seeks a damage award, but the Supreme Court has held

that § 1391(e) does not apply to damages suits. See Stafford v. Briggs, 444 U.S. 527,

540, 542 (1980) (limiting § 1391(e) to suits in the nature of mandamus against

federal officers and employees in their official capacities). Second, Mr. Allman also

requests the return of real property, but § 1391(e)(1)(C) establishes venue in the

district in which a plaintiff resides only “if no real property is involved in the action.”

       Mr. Allman’s motion to proceed without prepayment of costs and fees is

granted. He is reminded of his obligation to continue making partial payments until

the full amount has been paid. See 28 U.S.C. § 1915(b)(1)-(2). The district court’s

judgment is affirmed.


                                             Entered for the Court


                                             Joel M. Carson III
                                             Circuit Judge


                                            5